Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/02/2022 has been entered. 

Response to Amendment
The amendment filed 02/02/2022 has been entered. Claims 1, 6, 13-20 and 22-24 have been amended and Claims 2 and 3 were previously cancelled. 

Response to Arguments
Applicant’s arguments, see Remarks, filed 02/02/2022, have been fully considered and are persuasive. The previous all rejections have been withdrawn.

Allowable Subject Matter
Claims 1 and 4-24 are allowed.
The following is statement of reasons for indications of allowable subject matter:
Perrone teaches a policy system control agents collect information about installed executable code on computers, store this information on local databases and transmit this information through a Cardone teaches an auto-ticketing rule advisor (ATRA) module provides a calibration framework that receives inputs such as, for example, auto-ticketing/alerting master rules (i.e., a universal rule set applicable to all accounts), current auto-ticketing/alerting rules (applicable to individual account), ticket/event data (e.g., manual tickets), and environment data (e.g., new nodes added with routing changes). In embodiments, the ATRA module generates rule set update recommendations based on applying predefined decision criteria to the inputs. The ATRA module may generate the rule recommendations periodically, e.g., once every predefined time period (e.g., once a week).
While the combination of Perrone and Cardone teaches aforementioned limitation, however none of the above prior arts, individually or combination, teaches the combined concept of “removing a restriction, included in the existing policy” with “geographic location of the first endpoint computing device, corresponding to the requested exception” in the manner described in the independent claim. Upon further consideration based on paragraph 0121-0124 of the current application, examiner concluded that the amended claim, filed on 02/02/2022, explicitly clarified the concept of “generating and removing at least one suggested policy action based on a geographic region associated with a plurality of policy variances” in the claimed manner. For this reason, the above limitations in conjunction with all other limitations of independent claims are neither anticipated nor rendered obvious over the recorded prior arts.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
• Lindemann (US 20180039990 A1): AUTHENTICATION TECHNIQUES INCLUDING SPEECH AND/OR LIP MOVEMENT ANALYSIS - [0201] At 1902, one or more location classes (and potentially Boolean combinations of classes) are identified for the current location based on an existing set of policy rules. At 1903, one or more authentication techniques are identified according to the location class(es). 
• Weith et al. CLOUD (US 20170359220 A1) BASED SYSTEMS AND METHODS FOR DETERMINING AND VISUALIZING SECURITY RISKS OF COMPANIES, USERS, AND GROUPS - [0084] the process 600 includes efficient techniques to obtain the data from the logs. The information required may include user information [user, company, location, department, etc.], security policy name or identifier, and threat information for blocked transaction [threat name, host, server IP, etc.].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUH whose telephone number is (571)270-5524. The examiner can normally be reached 9:00 AM- 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on (571) 272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/A.S./Examiner, Art Unit 2493                                                                                                                                                                                                        
/CHAU LE/Primary Examiner, Art Unit 2493